Case 1:20-cv-20615-JEM Document 30 Entered on FLSD Docket 03/22/2021 Page 1 of 1




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA

                            Case No. 20-20615-CIV-MARTINEZ/AOR


  MARILYN MATOS

         Plaintiff,

  v.

  ANDREW SAUL, Commissioner of Social
  Security,

        Defendant.
  ___________________________________/

   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         THE MATTER was referred to the Honorable Alicia M. Otazo-Reyes, United States
  Magistrate Judge for a ruling on all pre-trial, non-dispositive matters and for a Report and
  Recommendation (“R&R”) on any dispositive matters (DE 2). Magistrate Judge Otazo-Reyes filed
  an R&R on the motions for summary judgment filed by Plaintiff Marilyn Matos (DE 19) and
  Defendant Andrew Saul, Commissioner of Social Security (DE 23). Judge Otazo-Reyes
  recommended that Matos’s Motion for Summary Judgment be denied and that the Commissioner’s
  Motion for Summary Judgment be granted. (DE 27). Matos filed objections essentially repeating
  her initial arguments to the Magistrate Judge. (DE 28). Upon de novo review, it is
         ORDERED AND ADJUDGED that United States Magistrate Judge Otazo-Reyes’
  thorough Report and Recommendation (DE 27) is AFFIRMED and ADOPTED. Defendant
  Andrew Saul, Commissioner of Social Security’s Motion (DE 23) is GRANTED. Plaintiff
  Marilyn Matos’S Motion (DE 19) is DENIED. The Clerk is directed to mark this case CLOSED.
         DONE AND ORDERED in Chambers at Miami, Florida, this 22nd day of March, 2021.



                                                      ____________________________________
                                                      JOSE E. MARTINEZ
                                                      UNITED STATES DISTRICT JUDGE
